             Case 3:19-cv-02352-JD Document 65 Filed 10/01/19 Page 1 of 22




 1   Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
 2   480 S. Ellsworth Ave
     San Mateo, CA 94401
 3   Telephone: 650-781-8000
 4   Facsimile: 650-648-0705
     mark@javitchlawoffice.com
 5   Attorney for Plaintiff
     and the Putative Class
 6
 7                                  UNITED STATES DISTRICT COURT

 8                              NORTHERN DISTRICT OF CALIFORNIA
                                       SAN FRANCISCO DIVISION
 9
10
     JOANNA CHENG, individually and on behalf of        Case No.: 3:19-cv-02352-JD
11   all others similarly situated
                                                        SECOND AMENDED
                       Plaintiff,
12                                                      CLASS ACTION COMPLAINT
     v.
13                                                      JURY TRIAL DEMANDED
     ALL STAR GENERAL INSURANCE
14   AGENCY, INC., a California corporation,
     FREEWAY INSURANCE SERVICES, INC., a
15   California corporation, SACRAMENTO AUTO
16   INSURANCE CENTER, INC., a California
     corporation, MANAGED CARE, INC. d/b/a
17   GALAXY HEALTH NETWORK, an unknown
     business entity, AMERICAN WORKERS
18   INSURANCE SERVICES, INC., a Texas
     corporation, JOHN DOE 1, an unknown business
19   entity
20                    Defendants.
21
22                       SECOND AMENDED CLASS ACTION COMPLAINT
            1.    Plaintiff JOANNA CHENG (“Plaintiff”) brings this Second Amended Class Action
23
24   Complaint and Demand for Jury Trial against Defendant ALL STAR GENERAL INSURANCE

25   AGENCY INC. d/b/a STONEWOODINSURANCE.COM, Defendant FREEWAY INSURANCE

26   SERVICES, INC., Defendant SACRAMENTO AUTO INSURANCE CENTER, INC., Defendant
27
                                                    1
28
                                                                                     3:19-cv-02352-JD
     SECOND AMENDED COMPLAINT
                Case 3:19-cv-02352-JD Document 65 Filed 10/01/19 Page 2 of 22




 1   MANAGED CARE, INC. d/b/a GALAXY HEALTH NETWORK, Defendant AMERICAN WORKERS

 2   INSURANCE SERVICES, INC., and Defendant JOHN DOE 1 (together, “Defendants”) to stop their
 3   illegal practice of making unauthorized calls that play prerecorded voice messages to the telephones of
 4
     consumers nationwide, and to obtain redress for all persons injured by their conduct. Plaintiff alleges as
 5
     follows upon personal knowledge as to herself and her own acts and experiences, and, as to all other
 6
     matters, upon information and belief, including investigation conducted by her attorney.
 7
 8                                        NATURE OF THE ACTION

 9        2.       Defendants sell and provide insurance policies to consumers. As a primary part of their

10   marketing efforts, Defendants and their agents placed thousands of automated calls employing a
11   prerecorded voice message to consumers’ cell phones nationwide.
12
          3.       In 2013, the FCC required prior express written consent for all autodialed or prerecorded
13
     telemarketing calls (“robocalls”) to wireless numbers and residential lines. Specifically, it ordered that:
14
           [A] consumer’s written consent to receive telemarketing robocalls must be signed and be
15         sufficient to show that the consumer: (1) received “clear and conspicuous disclosure” of
16         the consequences of providing the requested consent, i.e., that the consumer will receive
           future calls that deliver prerecorded messages by or on behalf of a specific seller; and (2)
17         having received this information, agrees unambiguously to receive such calls at a telephone
           number the consumer designates.[] In addition, the written agreement must be obtained
18         “without requiring, directly or indirectly, that the agreement be executed as a condition of
           purchasing any good or service.[]”
19
20         In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27

21   F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted) (“the FCC Letter”).

22         4.      The people who were forced to endure Defendants’ intrusion on the sovereignty of their
23   phones had not given Defendants their express consent and, therefore, Defendants are in violation of the
24
     Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.
25
           5.      Congress enacted the TCPA in 1991 to restrict the use of sophisticated telemarketing
26
     equipment that could target millions of consumers en masse. Congress found that these calls were not
27
                                                         2
28
                                                                                                3:19-cv-02352-JD
     SECOND AMENDED COMPLAINT
                   Case 3:19-cv-02352-JD Document 65 Filed 10/01/19 Page 3 of 22




 1   only a nuisance and an invasion of privacy to consumers specifically but were also a threat to interstate

 2   commerce generally. See S. Rep. No. 102-178, at 2-3 (1991), as reprinted in 1991 U.S.C.C.A.N. 1968,
 3   1969-71.
 4
              6.      To illustrate the scope and scale of the problem facing America, it is estimated that there
 5
     were over 47 billion robocalls placed in 2018, and 29 billion placed in just the first half of 2019.
 6
              7.      Robocallers can repeatedly and blatantly violate federal law because their calls are made
 7
 8   anonymously. They are so hard to track down that they are rarely caught, so robocall volumes have

 9   continued to rise.

10            8.      Most of the perpetrators are never identified because of the way companies structure their
11   business and outsource their robocalling to third parties who offer a shield from scrutiny.
12
              9.      This strategy enables Defendants to accept the revenue generated by mass robocalling
13
     while pointing out to the court that they do not even “make” phone calls.
14
              10.     But this is the rare case where Plaintiff spent the time and effort needed to identify the
15
16   wrongdoers.

17            11.     Plaintiff was able to identify the specific products being marketed via robocalls by

18   purchasing the products offered and obtaining documentary evidence.
19            12.     Accordingly, the TCPA targets unauthorized calls exactly like the ones alleged in this case,
20
     based on use of technological equipment to spam consumers with Defendants’ advertisements on a grand
21
     scale.
22
              13.     By placing the calls at issue, Defendants have violated the privacy and statutory rights of
23
24   Plaintiff and the Class.

25
26
27
                                                           3
28
                                                                                                  3:19-cv-02352-JD
     SECOND AMENDED COMPLAINT
              Case 3:19-cv-02352-JD Document 65 Filed 10/01/19 Page 4 of 22




 1         14.     Plaintiff therefore seeks an injunction requiring Defendants to stop their unconsented

 2   calling, as well as an award of statutory and punitive damages to the Class members, together with costs
 3   and reasonable attorneys’ fees.
 4
                                                   PARTIES
 5
           15.     Plaintiff JOANNA CHENG is a natural person and is a citizen of the Northern District of
 6
     California.
 7
 8         16.     Defendant ALL STAR GENERAL INSURANCE AGENCY, INC. (“All Star”) is a

 9   corporation organizing and existing under the laws of the State of California with its principal place of

10   business at 7711 Center Avenue, Suite 200, Huntington Beach, California 92647.
11         17.     Defendant FREEWAY INSURANCE SERVICES, INC. (“Freeway”) is a corporation
12
     organizing and existing under the laws of the State of California with its principal place of business at
13
     7711 Center Avenue, Suite 200, Huntington Beach, California 92647.
14
           18.     Defendant SACRAMENTO AUTO INSURANCE CENTER, INC. (“Sac Auto”) is a
15
16   corporation organizing and existing under the laws of the State of California with its principal place of

17   business at 7711 Center Avenue, Suite 200, Huntington Beach, California 92647.

18         19.     Defendant MANAGED CARE, INC. d/b/a GALAXY HEALTH NETWORK (“Galaxy”)
19   is an unknown business entity with its principal place of business at 2261 Brookhollow Plaza Drive, Suite
20
     106, Arlington, Texas 76006.
21
           20.     Defendant AMERICAN WORKERS INSURANCE SERVICES, INC. (“AWIS”) is a
22
     Texas corporation with its principal place of business at 10878 Westheimer Rd., Ste. 191 Houston, TX
23
24   77042.

25         21.     Defendant JOHN DOE 1 is an unknown business entity.

26
27
                                                        4
28
                                                                                              3:19-cv-02352-JD
     SECOND AMENDED COMPLAINT
              Case 3:19-cv-02352-JD Document 65 Filed 10/01/19 Page 5 of 22




 1                                        JURISDICTION AND VENUE

 2         22.        This Court has federal subject matter jurisdiction under 28 U.S.C. § 1331, as the action
 3   arises under the Telephone Consumer Protection Act, 47 U.S.C. § 227, which is a federal statute.
 4
           23.        This Court has personal specific jurisdiction over Defendants because Defendants targeted
 5
     consumers with their advertisements in California, including to Plaintiff, who is a resident of San Mateo
 6
     County, California. Defendants solicited business for their products and services and did transact sales
 7
 8   in California. Defendants’ advertisements, solicitations, and sales contracts executed with residents of

 9   California, such as Plaintiff, are the subject of this exact dispute from which this lawsuit arises.

10         24.        This Court also has general jurisdiction over Defendants All Star, Freeway, and Sac Auto
11   because their principal places of business are in California.
12
           25.        Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because the wrongful
13
     conduct giving rise to this case substantially occurred in this District.
14
                                     COMMON FACTUAL ALLEGATIONS
15
16         26.        Defendants All Star, Freeway, and Sac Auto sell auto insurance and/or auto warranty plans

17   and contracts.

18         27.        Defendant Freeway and Sac Auto are authorized sales agents for Defendant All Star’s
19   insurance products.
20
           28.        Defendant Galaxy is a health provider network.
21
           29.        Defendant AWIS is an authorized sales agent for Galaxy and sells policies that enable
22
     access to the healthcare networks they maintain.
23
24         30.        Defendant AWIS, Freeway and Sac Auto hired Defendant John Doe 1 to market their

25   products and services.

26
27
                                                          5
28
                                                                                                  3:19-cv-02352-JD
     SECOND AMENDED COMPLAINT
                Case 3:19-cv-02352-JD Document 65 Filed 10/01/19 Page 6 of 22




 1         31.     Defendant John Doe 1 performed robocalling on behalf of the products and services of All

 2   Star, Freeway, Sac Auto, Galaxy, and AWIS.
 3         32.     To increase sales and decrease their advertising costs, Defendants amassed the names and
 4
     phone numbers for thousands of consumers, from unknown sources, and then placed unsolicited calls
 5
     offering various types of insurance services.
 6
           33.     When Class members interrupted what they were doing to answer their phones expecting
 7
 8   to hear from a real person, they instead got a bait and switch by being played an artificial or prerecorded

 9   voice for the purposes of soliciting Defendants’ products.

10         34.     Defendants respected Class members’ time and privacy so little that they did not even hire
11   a real person to call them—they used a machine to play prerecorded messages to thousands of consumers
12
     at once.
13
           35.     Defendants hoped that if enough people purchased their product as a result of the robocalls,
14
     it would justify the annoyance experienced by the recipients of the calls as the “cost of doing business.”
15
16         36.     Defendants failed to obtain prior express written consent from consumers, including

17   Plaintiff and Class members, before making calls to their phones using an artificial or prerecorded voice.

18                         FACTS SPECIFIC TO PLAINTIFF JOANNA CHENG
19         37.     On or about April 2, 2019, Plaintiff received a call at 4:53 p.m. from John Doe 1 on her
20
     cell phone number ending in 9347.
21
           38.     The caller ID from John Doe 1 displayed as +1 (650) 202-1953.
22
23
24
25
26
27
                                                         6
28
                                                                                                3:19-cv-02352-JD
     SECOND AMENDED COMPLAINT
                 Case 3:19-cv-02352-JD Document 65 Filed 10/01/19 Page 7 of 22




 1
 2
 3
 4
 5
 6
 7
 8
            39.     Upon information and belief, this (650) area code was falsified and/or spoofed because
 9
     Defendants do not operate call centers in this area code.
10
            40.     John Doe 1 placed the robocall to Plaintiff in order to solicit customers on behalf of the
11
12   other Defendants.

13          41.     When Plaintiff answered the phone, Plaintiff heard an artificial or prerecorded voice

14   message asking her if she was interested in all types of insurance, including auto and health insurance
15   policies.
16
            42.     The voice asked, “Are you interested in health insurance?”
17
            43.     Next, it asked, “Are you interested in auto insurance?”
18
            44.     In order to identify the caller, Plaintiff asked to speak to a representative.
19
20          45.     Plaintiff was connected with a live representative who solicited Plaintiff for auto insurance.

21          46.     Plaintiff asked the representative who was calling, and the representative provided the

22   email addresses comments@insuranceservices.pro and customservice@insuranceservices.pro.
23          47.     The representative identified himself as being from “Freeway Insurance” and also provided
24
     the call back number 800-960-0036.
25
            48.     Upon information and belief, Freeway Insurance was Defendant Freeway.
26
27
                                                           7
28
                                                                                                     3:19-cv-02352-JD
     SECOND AMENDED COMPLAINT
              Case 3:19-cv-02352-JD Document 65 Filed 10/01/19 Page 8 of 22




 1         49.      Plaintiff spent 37 minutes on the phone with the live representative, but the call was

 2   terminated because the live agent representative hung up on her.
 3
 4
           50.      To confirm the products being sold pursuant to the robocalls, on April 3, 2019, Plaintiff’s
 5
 6   attorney called back the number Plaintiff had been provided, 800-960-0036.

 7         51.      In order to identify the products being marketed, Plaintiff’s attorney asked to purchase an
 8   auto policy.
 9
           52.      Plaintiff’s attorney received an email from “Rodrigo Bravo from Sacramento Auto InsCtr,
10
     Inc. DBA Cost-U-Less Insurance Ctr.”
11
12
13
14
15
16
17
18
19
20         53.      The email included a contract to purchase auto insurance from Defendant Sac Auto.

21         54.      The contract stated that the insurance product being sold was called “Stonewood Prime”

22   Insurance.
23
24
25
26
27
                                                         8
28
                                                                                                3:19-cv-02352-JD
     SECOND AMENDED COMPLAINT
              Case 3:19-cv-02352-JD Document 65 Filed 10/01/19 Page 9 of 22




 1
 2
 3
 4
 5
 6
 7
 8
 9         55.     According to the website of Stonewood Prime Insurance, stonewoodinsurance.com, the
10
     insurance is underwritten by Defendant All Star.
11
           56.     From April 26, 2019 to April 30, 2019, pursuant to the same robocalling campaign,
12
     Plaintiff received at least four more calls from John Doe 1 on Plaintiff’s cell phone ending in 9347.
13
14         57.     The calls were placed from (650) 946-3278.

15         58.     Upon information and belief, these calls were from a falsified and/or spoofed phone

16   number because Defendants do not have call center in Los Altos, CA, as the caller ID indicated.
17
18
19
20
21
22
23
24
25
26
27
                                                         9
28
                                                                                               3:19-cv-02352-JD
     SECOND AMENDED COMPLAINT
              Case 3:19-cv-02352-JD Document 65 Filed 10/01/19 Page 10 of 22




 1         59.     On April 30, 2019, Plaintiff was talking on the phone when her phone alerted her by playing

 2   the   Call   Waiting noise     that   there    was another incoming         call   from   (650) 946-3278.
 3
 4
 5         60.     Upon answering that call, Plaintiff heard an artificial or prerecorded voice message

 6   advertising lower rates on health insurance.
 7         61.     In order to identify the caller, Plaintiff asked to speak to a representative.
 8
           62.     A live representative named Christopher came on the line and solicited Plaintiff for a health
 9
     insurance plan or policy.
10
           63.     Christopher said that he was a representative for First Health Network, which is owned by
11
     Aetna.
12
13         64.     Upon information and belief, Christopher was an authorized sales representative of

14   Defendant First Health.
15         65.     Plaintiff and Christopher discussed options for two different health plans, one that included
16
     dental coverage and one that did not.
17
           66.     Christopher quoted $421.45 per month for medical only plan and $520.46 per month for
18
     medical and dental coverage.
19
           67.     Plaintiff requested to see a copy of the health policy being offered.
20
21         68.     Plaintiff received a copy of the health policy from Defendant AWIS.

22
23
24
25
26
27
                                                          10
28
                                                                                                    3:19-cv-02352-JD
     SECOND AMENDED COMPLAINT
             Case 3:19-cv-02352-JD Document 65 Filed 10/01/19 Page 11 of 22




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11         69.     The AWIS policy said “Your plan allows you to enjoy great savings through First Health
12
     Network and First Access Wrap Networks, which can significantly reduce your out-of-pocket expenses.
13
     First Health is a Brand Name of Defendant First Health Group Corp., an indirect whollyowned [sic]
14
     subsidiary of Aetna, Inc.”
15
16
17
18
19
20
21
22
23         70.     The policy also said that Members would also receive access to Defendant Galaxy Health
24
     Network, one of the largest PPO’s in the nation.
25
26
27
                                                        11
28
                                                                                          3:19-cv-02352-JD
     SECOND AMENDED COMPLAINT
             Case 3:19-cv-02352-JD Document 65 Filed 10/01/19 Page 12 of 22




 1
 2
 3
 4
 5
 6
 7         71.     Plaintiff never consented to receive calls from Defendants. Plaintiff had no relationship

 8   with Defendants prior to these phone calls and never requested that Defendants contact her in any manner,

 9   let alone pursuant to robocalls.
10                                         AGENCY ALLEGATIONS
11
           72.     Prior to conducting discovery in this litigation, due to the anonymous nature of robocalling,
12
     Plaintiff has no way to confirm the exact identify of the person who called her phone.
13
           73.     However, for the purposes of TCPA liability, Plaintiff is not expected to know this
14
15   information at the pleading stage.

16         74.     The May 2013 FCC Ruling states that called parties may obtain “evidence of these kinds

17   of relationships . . . through discovery, if they are not independently privy to such information.” Id. at
18   6592-593 (¶ 46). Moreover, evidence of circumstances pointing to apparent authority on behalf of the
19
     telemarketer “should be sufficient to place upon the seller the burden of demonstrating that a reasonable
20
     consumer would not sensibly assume that the telemarketer was acting as the seller’s authorized agent.”
21
     Id. at 6593 (¶ 46).
22
23         75.     Even if All Star, Freeway, Sac Auto, Galaxy, and AWIS did not personally initiate the

24   TCPA-violating calls, they are liable if they took steps to cause the calls to be made, or if the calls were

25   made pursuant to their apparent authority and/or ratification.
26
27
                                                         12
28
                                                                                                 3:19-cv-02352-JD
     SECOND AMENDED COMPLAINT
             Case 3:19-cv-02352-JD Document 65 Filed 10/01/19 Page 13 of 22




 1          76.    Defendants’ integration of robocalling into its sales transactions was so fast and seamless

 2   that prospects could be cold called out of the blue and a new contract for Defendants’ health or auto
 3   policies could be written and executed by the parties in under 60 minutes flat.
 4
            77.    Defendants closely controlled the criteria and qualification questions needed before a live
 5
     customer could be generated, transferred to an agent, and then to be sold Defendants’ health or auto
 6
     policies.
 7
 8          78.    All Star permitted and authorized its agents, including Freeway and Sac Auto, and their

 9   agent, John Doe 1, to bind themselves to contracts using the parameters and criteria they established in

10   quickly writing these contracts pursuant to robocalls.
11          79.    Galaxy permitted and authorized its agents, including AWIS, and its agent, John Doe 1, to
12
     bind themselves to contracts using the parameters and criteria they established in quickly writing these
13
     contracts pursuant to robocalls and telemarketing.
14
            80.    Accordingly, the FCC has explained that its “rules generally establish that the party on
15
16   whose behalf a solicitation is made bears ultimate responsibility for any violations.” See In re Rules &

17   Regulations Implementing the TCPA, CC Docket No. 92-90, Memorandum Opinion and Order, 10 FCC

18   Rcd 12391, 12397 (¶ 13) (1995).
19          81.    In their January 4, 2008 ruling, the FCC reiterated that a company on whose behalf a
20
     telephone call is made bears the responsibility for any violations. Id. (specifically recognizing “on behalf
21
     of” liability in the context of an autodialed or prerecorded message call sent to a consumer by a third
22
     party on another entity’s behalf under 47 U.S.C. § 227(b)).
23
24          82.    On May 9, 2013, the FCC confirmed this principle in a Declaratory Ruling holding that

25   sellers may not avoid liability by outsourcing telemarketing:

26          [A]llowing the seller to avoid potential liability by outsourcing its telemarketing activities
            to unsupervised third parties would leave consumers in many cases without an effective
27
                                                          13
28
                                                                                                 3:19-cv-02352-JD
     SECOND AMENDED COMPLAINT
             Case 3:19-cv-02352-JD Document 65 Filed 10/01/19 Page 14 of 22




 1         remedy for telemarketing intrusions. This would particularly be so if the telemarketers were
           judgment proof, unidentifiable, or located outside the United States, as is often the case.
 2         Even where third-party telemarketers are identifiable, solvent, and amenable to judgment
           limiting liability to the telemarketer that physically places the call would make enforcement
 3         in many cases substantially more expensive and less efficient, since consumers (or law
 4         enforcement agencies) would be required to sue each marketer separately in order to obtain
           effective relief. As the FTC noted, because “[s]ellers may have thousands of ‘independent’
 5         marketers, suing one or a few of them is unlikely to make a substantive difference for
           consumer privacy.
 6
           May 2013 FCC Ruling, 28 FCC Rcd at 6588 (¶ 37) (internal citations omitted).
 7
 8         83.     More specifically, the May 2013 FCC Ruling held that, even in the absence of evidence of

 9   a formal contractual relationship between the seller and the telemarketer, a seller is liable for

10   telemarketing calls if the telemarketer “has apparent (if not actual) authority” to make the calls. 28 FCC
11   Rcd at 6586 (¶ 34).
12
           61.     The May 2013 FCC Ruling rejected a narrow view of TCPA liability, including the
13
     assertion that a seller’s liability requires a finding of formal agency and immediate direction and control
14
     over the third-party who placed the telemarketing call. Id. at 6587 n. 107.
15
16         62.     The May 2013 FCC Ruling further clarifies the circumstances under which a telemarketer

17   has apparent authority:

18         [A]pparent authority may be supported by evidence that the seller allows the outside sales
           entity access to information and systems that normally would be within the seller’s exclusive
19         control, including: access to detailed information regarding the nature and pricing of the
20         seller’s products and services or to the seller’s customer information. The ability by the outside
           sales entity to enter consumer information into the seller’s sales or customer systems, as well
21         as the authority to use the seller’s trade name, trademark and service mark may also be relevant.
           It may also be persuasive that the seller approved, wrote or reviewed the outside entity’s
22         telemarketing scripts. Finally, a seller would be responsible under the TCPA for the
           unauthorized conduct of a third-party telemarketer that is otherwise authorized to market on
23         the seller’s behalf if the seller knew (or reasonably should have known) that the telemarketer
24         was violating the TCPA on the seller’s behalf and the seller failed to take effective steps within
           its power to force the telemarketer to cease that conduct.
25
           28 FCC Rcd at 6592 (¶ 46).
26
27
                                                        14
28
                                                                                                 3:19-cv-02352-JD
     SECOND AMENDED COMPLAINT
             Case 3:19-cv-02352-JD Document 65 Filed 10/01/19 Page 15 of 22




 1         63.     By hiring a company to make calls on its behalf, the authorized sales agents of All Star,

 2   Freeway, Sac Auto, Galaxy, and AWIS “manifest[ed] assent to” Defendant John Doe 1’s illegal
 3   robocalling “that the agent shall act on the principal’s behalf and subject to the principal’s control” as
 4
     described in the Restatement (Third) of Agency.
 5
           64.     All Star, Freeway, Sac Auto, Galaxy, and AWIS knowingly and actively accepted business
 6
     that originated through the illegal telemarketing calls from Defendant John Doe 1.
 7
 8                                         CLASS ALLEGATIONS

 9         65.     Class Definitions: Plaintiff brings this action pursuant to Federal Rule of Civil Procedure

10   23(b)(1), 23(b)(2) and/or 23(b)(3) on behalf of Plaintiff and the subclasses (individually, a “Subclass”)
11   defined as follows:
12
                       TCPA Subclass. All persons in the United States who: (1) from the last 4 years
13                     to present (2) received at least one telephone call from John Doe 1; (3) on his
                       or her cellular or residential telephone; (4) that was called and played an
14                     artificial or prerecorded voice message; (5) for the purpose of selling
                       Defendants’ products or services; (6) where Defendants did not have any record
15                     of prior express written consent to place such call at the time it was made.
16
                       CLRA Subclass. All residents of California who: (1) from the last 4 years to
17                     present (2) received at least one telephone call from John Doe 1 on his or her
                       phone; (3) for the purpose of promoting Defendants’ products or services; (4)
18                     where Defendants did not first introduce the identity and address or phone
                       number of the organization calling using a natural, non-prerecorded voice and
19                     obtain permission from the recipient to play the prerecorded message; (5) where
20                     the call was unsolicited and not requested by the recipient; and (6) where
                       Defendants did not have an established business or customer relationship with
21                     the call recipient.

22
           66.     The following people are excluded from the Subclasses: (1) any Judge or Magistrate
23
24   presiding over this action and members of their families; (2) Defendants, Defendants’ subsidiaries,

25   parents, successors, predecessors, and any entity in which the Defendants or their parents have a

26   controlling interest and its current or former employees, officers and directors; (3) persons who properly
27
                                                        15
28
                                                                                               3:19-cv-02352-JD
     SECOND AMENDED COMPLAINT
             Case 3:19-cv-02352-JD Document 65 Filed 10/01/19 Page 16 of 22




 1   execute and file a timely request for exclusion from the Class; (4) persons whose claims in this matter

 2   have been finally adjudicated on the merits or otherwise released; (5) Plaintiff’s counsel and Defendants’
 3   counsel; and (6) the legal representatives, successors, and assigns of any such excluded persons.
 4
           67.     Numerosity: The exact number of the Subclass members is unknown and not available to
 5
     Plaintiff, but it is clear that individual joinder is impracticable. On information and belief, Defendants
 6
     placed telephone calls to thousands of consumers who fall into the definition of the Subclasses. Members
 7
 8   of the Subclasses can be identified through Defendants’ records.

 9         68.     Typicality: Plaintiff’s claims are typical of the claims of other members of the Subclass,

10   in that Plaintiff and the Subclass members sustained damages arising out of Defendants’ uniform
11   wrongful conduct and unsolicited telephone calls.
12
           69.     Adequate Representation: Plaintiff will fairly and adequately represent and protect the
13
     interests of the other members of the Subclasses. Plaintiff’s claims are made in a representative capacity
14
     on behalf of the other members of the Subclasses. Plaintiff has no interests antagonistic to the interests
15
16   of the other members of the proposed Subclasses and is subject to no unique defenses. Plaintiff has

17   retained competent counsel to prosecute the case on behalf of Plaintiff and the proposed Subclass.

18   Plaintiff and Plaintiff’s counsel are committed to vigorously prosecuting this action on behalf of the
19   members of the Class and have the financial resources to do so.
20
           70.     Policies Generally Applicable to the Subclasses: This class action is appropriate for
21
     certification because Defendants have acted or refused to act on grounds generally applicable to the
22
     Subclasses as a whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible
23
24   standards of conduct toward the Subclass members and making final injunctive relief appropriate with

25   respect to the Class as a whole. Defendants’ practices challenged herein apply to and affect the Subclass

26
27
                                                         16
28
                                                                                               3:19-cv-02352-JD
     SECOND AMENDED COMPLAINT
                 Case 3:19-cv-02352-JD Document 65 Filed 10/01/19 Page 17 of 22




 1   members uniformly, and Plaintiff’s challenge of those practices hinge on Defendants’ conduct with

 2   respect to the Subclasses as a whole, not on facts or law applicable only to Plaintiff.
 3              71.   Commonality and Predominance: There are many questions of law and fact common to
 4
     the claims of Plaintiff and the Subclasses, and those questions predominate over any questions that may
 5
     affect individual members of the Subclasses. Common questions for the Class include, but are not
 6
     necessarily limited to the following:
 7
 8         i.         Whether Defendants’ conduct violated the TCPA;

 9       ii.          Whether Defendants’ conduct violated the TCPA willingly and/or knowingly;

10       iii.         Whether Defendants’ conduct violated Cal. Civ. Code §1770(a)(22)(A);
11       iv.          Whether the calls played an artificial or prerecorded voice recordings to thousands of cell
12
     phones;
13
          v.          Whether the calls used a natural voice to introduce the organization including the
14
     organization’s name or phone prior to playing any prerecorded voice message;
15
16       vi.          Whether Defendants obtained prior written consent prior to contacting any members of the

17   Subclasses;

18      vii.          Whether members of the Subclasses are entitled to treble damages based on the
19   knowingness or willfulness of Defendants’ conduct.
20
                72.   Superiority: This case is also appropriate for class certification because class proceedings
21
     are superior to all other available methods for the fair and efficient adjudication of this controversy as
22
     joinder of all parties is impracticable. The damages suffered by the individual members of the Subclasses
23
24   will likely be relatively small, especially given the burden and expense of individual prosecution of the

25   complex litigation necessitated by Defendants’ actions. Thus, it would be virtually impossible for the

26   individual members of the Subclasses to obtain effective relief from Defendants’ misconduct. Even if
27
                                                           17
28
                                                                                                  3:19-cv-02352-JD
     SECOND AMENDED COMPLAINT
             Case 3:19-cv-02352-JD Document 65 Filed 10/01/19 Page 18 of 22




 1   members of the Subclasses could sustain such individual litigation, it would still not be preferable to a

 2   class action, because individual litigation would increase the delay and expense to all parties due to the
 3   complex legal and factual controversies presented in this Complaint. By contrast, a class action presents
 4
     far fewer management difficulties and provides the benefits of single adjudication, economy of scale, and
 5
     comprehensive supervision by a single Court. Economies of time, effort and expense will be fostered,
 6
     and uniformity of decisions ensured.
 7
 8                                      FIRST CAUSE OF ACTION
                                        Violation of 47 U.S.C. § 227
 9                                   Telephone Consumer Protection Act
                                            Against all Defendants
10                              (On behalf of Plaintiff and the TCPA Subclass)
11         73.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.
12
           74.     On behalf of All Star, Freeway, Sac Auto, Galaxy, and AWIS, John Doe 1 placed phone
13
     calls to Plaintiff’s and the Subclass members’ cellular and/or residential phones.
14
           75.     Defendants did not have express written consent prior to calling Plaintiff and the Subclass.
15
16         76.     Defendants’ calls were made for the purpose of soliciting Defendants’ auto and health

17   insurance policies.

18         77.     The calls played an artificial or prerecorded voice message to the cell phone and/or
19   residential phones of Plaintiff and the Subclass members as proscribed by 47 U.S.C. § 227(b)(1)(A)(iii)
20
     and 47 U.S.C. § 227(b)(1)(B).
21
           78.     As a result of its unlawful conduct, Defendants repeatedly invaded Plaintiff’s and the
22
     Subclass’s personal privacy, causing them to suffer damages and, under 47 U.S.C. § 227(b)(3)(B),
23
24   entitling them to recover $500 in civil fines for each violation and an injunction requiring Defendants to

25   stop their illegal calling campaign.

26
27
                                                         18
28
                                                                                                    3:19-cv-02352-JD
     SECOND AMENDED COMPLAINT
              Case 3:19-cv-02352-JD Document 65 Filed 10/01/19 Page 19 of 22




 1          79.      Defendants made the violating calls “willfully” and/or “knowingly” under 47 U.S.C. §

 2   227(b)(3)(C).
 3          80.      If the court finds that Defendants’ violations were willful and/or knowing, the Court may
 4
     exercise its discretion to increase damages awarded up to a maximum of $1500 per violating call under
 5
     47 U.S.C. § 227(b)(3)(C).
 6
                                              PRAYER FOR RELIEF
 7
 8   WHEREFORE, Plaintiff JOANNA CHENG, individually and on behalf of the Subclass, prays for the

 9   following relief:

10          A.       An order certifying the TCPA Subclass as defined above, appointing Plaintiff JOANNA
11                   CHENG as the Subclass representative and appointing Plaintiff’s counsel as Subclass
12
                     Counsel;
13
            B.       An order declaring that Defendants’ actions, as set out above, violate the TCPA;
14
            C.       An order declaring that Defendants’ actions, as set out above, violate the TCPA willfully
15
16                   and knowingly;

17          D.       An injunction requiring Defendants to cease all unlawful calls without first obtaining the

18                   call recipients’ prior express written consent to receive such calls, and otherwise protecting
19                   interests of the Subclass;
20
            E.       An award of statutory and punitive damages;
21
            F.       An award of reasonable attorneys’ fees and costs; and
22
            G.       Such other and further relief that the Court deems reasonable and just.
23
24
25
26
27
                                                           19
28
                                                                                                   3:19-cv-02352-JD
     SECOND AMENDED COMPLAINT
             Case 3:19-cv-02352-JD Document 65 Filed 10/01/19 Page 20 of 22




 1                                      SECOND CAUSE OF ACTION
                                   Violation of Cal. Civ. Code §1770(a)(22)(A)
 2                                  California Consumers Legal Remedies Act
                                              Against all Defendants
 3                               (On behalf of Plaintiff and the CLRA Subclass)
 4
 5          81.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

 6          82.     Cal. Civ. Code § 1750, et seq., California’s Consumer Legal Remedies Act, prohibits a
 7   specific list of unfair and deceptive business practices. (“CLRA”).
 8
            83.     Cal. Civ. Code § 1770(a)(22)(A) prohibits “[d]isseminating an unsolicited prerecorded
 9
     message by telephone without an unrecorded, natural voice first informing the person answering the
10
     telephone of the name of the caller or the organization being represented, the address or the telephone
11
12   number of the caller, and without first obtaining the consent of that person to listen to the prerecorded

13   message.”

14          84.     Defendant John Doe 1, on behalf of All Star, Freeway, Sac Auto, Galaxy, and AWIS,
15   repeatedly violated Cal. Civ. Code § 1770(a)(22)(A) by playing an artificial or prerecorded voice message
16
     to Plaintiff’s cell phone on multiple occasions as referenced herein without first asking for her consent
17
     with a natural voice.
18
            85.     As a proximate result of Defendants’ violation of Civil Code § 1770, plaintiff has suffered
19
20   and continues to suffer damages in an amount not yet ascertained, to be proven at trial.

21          86.     Plaintiff has been harmed in multiple ways, by being tricked into answering a robocall by

22   a spoofed area code, wasting time on the calls trying to identify the responsible parties, rendering
23   Plaintiff’s own phone useless during the repeated robocalling, incurring the costs of purchasing the
24
     aforementioned robocall-solicited products to identify the Defendant companies (because they would not
25
     otherwise reveal their identities), and the costs of having to pursue legal remedies to redress these
26
     violations, such as the costs of filing this suit and attorney’s fees
27
                                                           20
28
                                                                                                     3:19-cv-02352-JD
     SECOND AMENDED COMPLAINT
              Case 3:19-cv-02352-JD Document 65 Filed 10/01/19 Page 21 of 22




 1          87.     Plaintiff and the Members of the Subclass are entitled to injunctive relief, actual and

 2    punitive damages, costs and attorney’s fees. Cal Civ. Code §§ 1780(a)(2), (a)(4) and (d).
 3                                            PRAYER FOR RELIEF
 4
            WHEREFORE, Plaintiff JOANNA CHENG, individually and on behalf of the Subclass, prays
 5
     for the following relief:
 6
            A.      An order certifying the CLRA Subclass as defined above, appointing Plaintiff JOANNA
 7
 8                  CHENG as the Subclass representative and appointing Plaintiff’s counsel as Subclass

 9                  Counsel;

10          B.      An order declaring that Defendants’ actions, as set out above, violate Cal. Civ. Code
11                  §1770(a)(22)(A).
12
            C.      An injunction requiring Defendants to cease all unlawful calls without first obtaining the
13
                    call recipients’ prior express written consent to receive such calls, and otherwise protecting
14
                    interests of the Subclass;
15
16          D.      An award of actual and punitive damages;

17          E.      An award of reasonable attorneys’ fees and costs; and

18          F.      Such other and further relief that the Court deems reasonable and just.
19                                                JURY DEMAND
20
            Plaintiff requests a trial by jury of all claims that can be so tried.
21
22
            Dated: October 1, 2019                  Respectfully submitted,
23
24                                                  JOANNA CHENG, individually and on
                                                    behalf of all others similarly situated,
25
26
                                                    By: /s/ Mark L. Javitch                    .
27
                                                           21
28
                                                                                                   3:19-cv-02352-JD
     SECOND AMENDED COMPLAINT
            Case 3:19-cv-02352-JD Document 65 Filed 10/01/19 Page 22 of 22




 1                                      Mark L. Javitch (California SBN 323729)
                                        480 S. Ellsworth Ave.
 2                                      San Mateo CA 94401
                                        Tel: 650-781-8000
 3                                      Fax: 650-648-0705
 4
                                        Attorney for Plaintiff
 5                                      and the Putative Class

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                              22
28
                                                                                  3:19-cv-02352-JD
     SECOND AMENDED COMPLAINT
